Exhibit 10.26

THE CARLYLE GROUP L.P.

2012 EQUITY INCENTIVE PLAN

GLOBAL DEFERRED RESTRICTED COMMON UNIT AGREEMENT

 

Participant:   Date of Grant:   Number of DRUs:    

1. Grant of DRUs. The Carlyle Group L.P. (the “Partnership”) hereby grants the
number of deferred restricted Common Units (the “DRUs”) listed above to the
Participant (the “Award”), effective as of [            ] (the “Date of Grant”),
on the terms and conditions hereinafter set forth in this agreement including
Appendix A, which includes any applicable country-specific provisions (together,
the “Award Agreement”). This grant is made pursuant to the terms of The Carlyle
Group L.P. 2012 Equity Incentive Plan (as amended, modified or supplemented from
time to time, the “Plan”), which is incorporated herein by reference and made a
part of this Award Agreement. Each DRU represents the unfunded, unsecured right
of the Participant to receive a Common Unit on the delivery date(s) specified in
Section 4 hereof.

2. Definitions. Capitalized terms not otherwise defined herein shall have the
same meanings as in the Plan.

(a) “Cause” shall mean the determination by the Administrator that the
Participant has (i) engaged in gross negligence or willful misconduct in the
performance of the Participant’s duties, (ii) willfully engaged in conduct that
the Participant knows or, based on facts known to the Participant, should know
is materially injurious to the Partnership or any of its Affiliates,
(iii) materially breached any material provision of the Participant’s employment
agreement or other Restrictive Covenant Agreement with the Partnership or its
Affiliates, (iv) been convicted of, or entered a plea bargain or settlement
admitting guilt for, fraud, embezzlement, or any other felony under the laws of
the United States or of any state or the District of Columbia or any other
country or any jurisdiction of any other country (but specifically excluding
felonies involving a traffic violation), (v) been the subject of any order,
judicial or administrative, obtained or issued by the U.S. Securities and
Exchange Commission (“SEC”) or similar agency or tribunal of any country, for
any securities violation involving insider trading, fraud, misappropriation,
dishonesty or willful misconduct (including, for example, any such order
consented to by the Participant in which findings of facts or any legal
conclusions establishing liability are neither admitted nor denied), or
(vi) discussed the Partnership’s (or its Affiliates’) fundraising efforts, or
the name of any fund vehicle that has not had a final closing of commitments, to
any reporter or representative of any press or other public media.



--------------------------------------------------------------------------------

(b) “Qualifying Event” shall mean, during the Participant’s Services with the
Partnership and its Affiliates, the Participant’s death or Disability.

(c) “Restrictive Covenant Agreement” shall mean any agreement, and any
attachments or schedules thereto, entered into by and between the Participant
and the Partnership or its Affiliates, pursuant to which the Participant has
agreed, among other things, to certain restrictions relating to non-competition
(if applicable), non-solicitation and/or confidentiality, in order to protect
the business of the Partnership and its Affiliates.

(d) “Vested DRUs” shall mean those DRUs which have become vested pursuant to
Section 3 or otherwise pursuant to the Plan.

(e) “Vesting Dates” shall mean each of the vesting dates set forth in
Section 4(a) hereof.

3. Vesting.

(a) Vesting – General. Subject to the Participant’s continued Services with the
Partnership and its Affiliates, the Award shall vest on the applicable Vesting
Dates as follows:

(i) The DRUs granted hereunder shall vest in installments on each Vesting Date
as set forth in Section 4(a) hereof.

(b) Vesting – Death or Disability. Upon the occurrence of a Qualifying Event,
100% of the DRUs granted hereunder shall vest (to the extent not previously
vested) upon the date of such Qualifying Event.

(c) Vesting –Terminations. Except as otherwise set forth in Section 3(b), in the
event the Participant’s Services with the Partnership and its Affiliates are
terminated for any reason, the portion of the Award that has not yet vested
pursuant to Section 3(a) or 3(b) hereof (or otherwise pursuant to the Plan)
shall be cancelled immediately and the Participant shall automatically forfeit
all rights with respect to such portion of the Award as of the date of such
termination.

4. Vesting and Delivery Dates.

(a) Delivery – General. The Partnership shall, on or within 30 days following a
Vesting Date, deliver (or cause delivery to be made) to the Participant the
Common Units underlying the DRUs that vest and become Vested DRUs on such
Vesting Date. The general vesting and delivery terms with respect to the DRUs
are set forth in the table below.

 

Vesting Dates

   Annual Vesting / Delivery    Cumulative Vesting  /
Delivery                  

 

2



--------------------------------------------------------------------------------

(b) Delivery – Death or Disability. Upon the occurrence of a Qualifying Event,
the Partnership shall, within 30 days following the date of such event, deliver
(or cause delivery of) Common Units to the Participant in respect of 100% of the
DRUs which vest and become Vested DRUs on such date.

(c) Delivery – Terminations. Except as otherwise set forth in Section 4(b) or
4(d), in the event the Participant’s Services with the Partnership and its
Affiliates are terminated for any reason, the Partnership shall within 30 days
following the date of such termination, deliver (or cause delivery of) Common
Units to the Participant in respect of any then outstanding Vested DRUs.

(d) Forfeiture – Cause Termination or Breach of Restrictive Covenants.
Notwithstanding anything to the contrary herein, upon the termination of the
Participant’s Services by the Partnership or any of its Affiliates for Cause or
upon the Participant’s breach of any of the restrictive covenants contained
within an applicable Restrictive Covenant Agreement, all outstanding DRUs
(whether or not vested) shall immediately terminate and be forfeited without
consideration and no further Common Units with respect of the Award shall be
delivered to the Participant or to the Participant’s legal representative,
beneficiaries or heirs. Without limiting the foregoing, any Common Units that
have previously been delivered to the Participant or the Participant’s legal
representative, beneficiaries or heirs pursuant to the Award and which are still
held by the Participant or the Participant’s legal representative, or
beneficiaries or heirs as of the date of such termination for Cause or such
breach, shall also immediately terminate and be forfeited without consideration.

5. Change in Control. Notwithstanding anything to the contrary herein, in the
event of a Change in Control, (i) 100% of the DRUs granted hereunder which then
remain outstanding shall vest (to the extent not previously vested) upon the
date of such Change in Control, and (ii) the Partnership shall deliver (or cause
delivery of) Common Units to the Participant at the same times as would
otherwise be delivered pursuant to Section 4(a); provided, however, if such
Change in Control (or any subsequent Change in Control) would constitute “a
change in the ownership or effective control” or a “change in the ownership of a
substantial portion of the assets” of the Partnership (in each case within the
meaning of Section 409A of the Code), the Partnership shall instead deliver (or
cause delivery of) Common Units to the Participant in respect of 100% of the
then outstanding DRUs on or within 10 days following such Change in Control.

 

3



--------------------------------------------------------------------------------

6. No Dividends or Distributions on DRUs. No dividends or other distributions
shall accrue or become payable with respect to any DRUs prior to the date upon
which the Common Units underlying the DRUs are issued or transferred to the
Participant.

7. Adjustments Upon Certain Events. The Administrator shall make certain
substitutions or adjustments to any DRUs subject to this Award Agreement
pursuant to Section 9 of the Plan.

8. Nature of Grant. In accepting the grant, the Participant acknowledges,
understands, and agrees that:

(a) the Plan is established voluntarily by the Partnership, it is discretionary
in nature and it may be modified, amended, suspended or terminated by the
Partnership, at any time, to the extent permitted by the Plan;

(b) the grant of the DRUs is voluntary and occasional and does not create any
contractual or other right to receive future grants of DRUs, or benefits in lieu
of DRUs, even if DRUs have been granted in the past;

(c) all decisions with respect to future DRUs or other grants, if any, will be
at the sole discretion of the Partnership;

(d) the granting of the DRUs evidenced by this Award Agreement shall impose no
obligation on the Partnership or any Affiliate to continue the Services of the
Participant and shall not lessen or affect the Partnership’s or its Affiliate’s
right to terminate the Services of such Participant;

(e) the Participant is voluntarily participating in the Plan;

(f) the DRUs and the Common Units subject to the DRUs are not intended to
replace any pension rights or compensation;

(g) the DRUs and the Common Units subject to the Plan, and the income and value
of same, are not part of normal or expected compensation for purposes of
calculating any severance, resignation, termination, redundancy, dismissal,
end-of-service payments, bonuses, long-service awards, pension or retirement or
welfare benefits or similar payments;

(h) the future value of the underlying Common Units is unknown, indeterminable
and cannot be predicted with certainty;

(i) no claim or entitlement to compensation or damages shall arise from
forfeiture of the DRUs resulting from termination of the Participant’s Services
as set forth in Section 3(c) or 4(c) above for any reason (whether or not later
found to be invalid or in breach of employment laws in the jurisdiction where
the Participant is employed, if any, or the terms of the Participant’s
employment agreement, if any), and in consideration of the grant of the DRUs to
which the Participant is otherwise not entitled, the Participant irrevocably
agrees never to institute any claim against the Partnership or any Affiliate,

 

4



--------------------------------------------------------------------------------

waives his or her ability, if any, to bring any such claim, and releases the
Partnership and its Affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(j) in the event of termination of the Participant’s Services for any reason,
except as set forth in Sections 3(b) and 4(b) (whether or not later to be found
invalid or in breach of employment laws in the jurisdiction where the
Participant is employed, if any, or the terms of the Participant’s employment
agreement, if any), unless otherwise determined by the Partnership, the
Participant’s right to vest in the DRUs under the Plan, if any, will terminate
effective as of the date that the Participant is no longer actively providing
services and will not be extended by any notice period (e.g., active services
would not include any contractual notice period or any period of “garden leave”
or similar period mandated under employment laws in the jurisdiction where the
Participant is employed, if any, or the terms of the Participant’s employment
agreement, if any); the Administrator shall have the exclusive discretion to
determine when the Participant is no longer actively providing services for
purposes of the DRUs grant (including whether the Participant may still be
considered to be providing services while on an approved leave of absence); and

(k) the following provisions apply only if the Participant is providing services
outside the United States:

(i) the DRUs and the Common Units subject to the DRUs are not part of normal or
expected compensation or salary for any purpose; and

(ii) the Participant acknowledges and agrees that neither the Partnership nor
any Affiliate shall be liable for any foreign exchange rate fluctuation between
the Participant’s local currency and the United States Dollar that may affect
the value of the DRUs or of any amounts due to the Participant pursuant to the
settlement of the DRUs or the subsequent sale of any Common Units acquired upon
settlement.

9. No Advice Regarding Grant. The Partnership is not providing any tax, legal or
financial advice, nor is the Partnership making any recommendations regarding
the Participant’s participation in the Plan, or the Participant’s acquisition or
sale of the underlying Common Units. The Participant is hereby advised to
consult with his or her own personal tax, legal and financial advisors regarding
his or her participation in the Plan before taking any action related to the
Plan.

10. Data Privacy. The Participant hereby explicitly and unambiguously consents
to the collection, use and transfer, in electronic or other form, of the
Participant’s personal data as described in this Award Agreement and any other
DRUs grant materials by and among, as applicable, the Partnership and its
Affiliates for the exclusive purpose of implementing, administering and managing
the Participant’s participation in the Plan.

 

5



--------------------------------------------------------------------------------

The Participant understands that the Partnership and its Affiliates may hold
certain personal information about the Participant, including, but not limited
to, the Participant’s name, home address and telephone number, date of birth,
social insurance number or other identification number, salary, nationality, job
title, any rights or interests held in the Partnership, details of all DRUs or
any other entitlement to Common Units awarded, canceled, exercised, vested,
unvested or outstanding in the Participant’s favor (“Data”), for the exclusive
purpose of implementing, administering and managing the Plan.

The Participant understands that Data will be transferred to a broker, or other
service provider as may be selected by the Partnership in the future, which is
assisting the Partnership with the implementation, administration and management
of the Plan. The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipients’ country
(e.g., the United States) may have different data privacy laws and protections
than the Participant’s country. The Participant understands that if he or she
resides outside the United States, he or she may request a list with the names
and addresses of any potential recipients of the Data by contacting his or her
local human resources representative. The Participant authorizes the
Partnership, the broker, and any other possible recipients which may assist the
Partnership (presently or in the future) with implementing, administering and
managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. The Participant understands
that Data will be held only as long as is necessary to implement, administer and
manage the Participant’s participation in the Plan. The Participant understands
if he or she resides outside the United States, he or she may, at any time, view
Data, request additional information about the storage and processing of Data,
require any necessary amendments to Data or refuse or withdraw the consents
herein, in any case without cost, by contacting in writing his or her local
human resources representative. Further, the Participant understands that he or
she is providing the consents herein on a purely voluntary basis. If the
Participant does not consent, or if the Participant later seeks to revoke his or
her consent, his or her employment status or service and career with the
Partnership or an Affiliate will not be adversely affected; the only adverse
consequence of refusing or withdrawing the Participant’s consent is that the
Partnership would not be able to grant the Participant DRUs or other equity
awards or administer or maintain such awards. Therefore, the Participant
understands that refusing or withdrawing his or her consent may affect the
Participant’s ability to participate in the Plan. For more information on the
consequences of the Participant’s refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.

11. No Rights of a Holder of Common Units. Except as otherwise provided herein,
the Participant shall not have any rights as a holder of Common Units until such
Common Units have been issued or transferred to the Participant.

12. Restrictions. Any Common Units issued or transferred to the Participant or
to the Participant’s beneficiary pursuant to Section 4 of this Award Agreement
(including, without limitation, following the Participant’s death or Disability)
shall be subject to such stop transfer orders and other restrictions as the
Administrator may deem advisable under the Plan or the rules, regulations, and
other requirements of the SEC, any stock exchange upon which such Common Units
are listed and any applicable U.S. or non-U.S. federal, state or local laws, and
the

 

6



--------------------------------------------------------------------------------

Administrator may cause a notation or notations to be put entered into the books
and records of the Partnership to make appropriate reference to such
restrictions. Without limiting the generality of the forgoing, a Participant’s
ability to sell or transfer the Common Units shall be subject to such trading
policies or limitations as the Administrator may, in its sole discretion, impose
from time to time on current or former senior professionals, employees,
consultants, directors, members, partners or other service providers of the
Partnership or of any of its Affiliates.

13. Transferability. Unless otherwise determined or approved by the
Administrator, no DRUs may be assigned, alienated, pledged, attached, sold or
otherwise transferred or encumbered by the Participant other than by will or by
the laws of descent and distribution, and any purported assignment, alienation,
pledge, attachment, sale, transfer or encumbrance not permitted by this
Section 13 shall be void and unenforceable against the Partnership or any
Affiliate.

14. Notices. All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by courier service, by fax,
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
Section 14):

(a) If to the Partnership, to:

The Carlyle Group L.P.

1001 Pennsylvania Avenue, NW

Washington, DC 20004

Attention: General Counsel

Fax: (202) 729-5266

(b) If to the Participant, to the address appearing in the personnel records of
the Partnership or any Affiliate.

15. Withholding. The Participant may be required to pay to the Partnership or,
if different, an Affiliate that employs the Participant (the “Employer”), and
the Partnership, the Employer, or any Affiliate shall have the right and is
hereby authorized to withhold from any compensation or other amount owing to the
Participant, applicable income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items (“Tax-Related
Items”), with respect to any issuance, transfer, or other taxable event under
this Award Agreement or under the Plan and to take such action as may be
necessary in the opinion of the Partnership to satisfy all obligations for the
payment of such Tax-Related Items. Without limiting the foregoing, the
Administrator may, from time to time, permit the Participant to make
arrangements prior to any Vesting Date described herein to pay the applicable
Tax-Related Items in a manner prescribed by the Administrator prior to the
applicable Vesting Date; provided that, unless otherwise determined by the
Administrator, any such payment or estimate must be received by the Partnership
prior to an applicable Vesting Date. Additionally, the Participant authorizes
the Partnership and/or the Employer to satisfy the obligations with regard to
all Tax-

 

7



--------------------------------------------------------------------------------

Related Items by withholding from proceeds of the sale of Common Units acquired
upon settlement of the Vested DRUs either through a voluntary sale or through a
mandatory sale arranged by the Partnership (on the Participant’s behalf pursuant
to this authorization). The Participant acknowledges that, regardless of any
action taken by the Partnership, the Employer, or any Affiliate the ultimate
liability for all Tax-Related Items, is and remains the Participant’s
responsibility and may exceed the amount actually withheld by the Partnership or
the Employer. The Partnership may refuse to issue or deliver the Common Units or
the proceeds from the sale of Common Units, if the Participant fails to comply
with his or her obligations in connection with the Tax-Related Items.

16. Choice of Law. The interpretation, performance and enforcement of this Award
Agreement shall be governed by the law of the State of New York without regard
to its conflict of law provisions.

17. Subject to Plan. By entering into this Award Agreement, the Participant
agrees and acknowledges that the Participant has received and read a copy of the
Plan. All DRUs and Common Units issued or transferred with respect thereof are
subject to the Plan. In the event of a conflict between any term or provision
contained herein and a term or provision of the Plan, the applicable terms and
provisions of the Plan will govern and prevail.

18. Entire Agreement. This Award Agreement contains the entire understanding
between the parties with respect to the DRUs granted hereunder (including,
without limitation, the vesting and delivery schedules described herein and in
the Appendix), and hereby replaces and supersedes any prior communication and
arrangements between the Participant and the Partnership or any of its
Affiliates with respect to the matters set forth herein and any other
pre-existing economic or other arrangements between the Participant and the
Partnership or any of its Affiliates, unless otherwise explicitly provided for
in any other agreement that the Participant has entered into with the
Partnership or any of its Affiliates and that is set forth on Schedule A hereto.
Unless set forth on Schedule A hereto, no such other agreement entered into
prior to the Date of Grant shall have any effect on the terms of this Award
Agreement.

19. Modifications. Notwithstanding any provision of this Award Agreement to the
contrary, the Partnership reserves the right to modify the terms and conditions
of this Award Agreement, including, without limitation, the timing or
circumstances of the issuance or transfer of Common Units to the Participant
hereunder, to the extent such modification is determined by the Partnership to
be necessary to comply with applicable law or preserve the intended deferral of
income recognition with respect to the DRUs until the issuance or transfer of
Common Units hereunder.

20. Signature in Counterparts; Electronic Acceptance. This Award Agreement may
be signed in counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Alternatively, this Award Agreement may be granted to and accepted by the
Participant electronically.

21. Electronic Delivery. The Partnership may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means. The Participant hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Partnership or a third party
designated by the Partnership.

 

8



--------------------------------------------------------------------------------

22. Compliance with Law. Notwithstanding any other provision of this Award
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Common Units, the
Partnership shall not be required to deliver any Common Units issuable upon
settlement of the DRUs prior to the completion of any registration or
qualification of the Common Units under any local, state, federal or foreign
securities or exchange control law or under rulings or regulations of the SEC or
of any other governmental regulatory body, or prior to obtaining any approval or
other clearance from any local, state, federal or foreign governmental agency,
which registration, qualification or approval the Partnership shall, in its
absolute discretion, deem necessary or advisable. The Participant understands
that the Partnership is under no obligation to register or qualify the Common
Units with the SEC or any state or foreign securities commission or to seek
approval or clearance from any governmental authority for the issuance or sale
of the Common Units. Further, the Participant agrees that the Partnership shall
have unilateral authority to amend the Plan and the Award Agreement without the
Participant’s consent to the extent necessary to comply with securities or other
laws applicable to issuance of Common Units.

23. Language. If the Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.

24. Severability. The provisions of this Award Agreement are severable and if
any one or more provisions are determined to be illegal or otherwise
unenforceable, in whole or in part, the remaining provisions shall nevertheless
be binding and enforceable.

25. Appendix. Notwithstanding any provisions in this Award Agreement, the DRUs
grant shall be subject to any special terms and conditions set forth in Appendix
A to this Award Agreement for the Participant’s country. Moreover, if the
Participant relocates to one of the countries included in Appendix A, the
special terms and conditions for such country will apply to the Participant, to
the extent the Partnership determines that the application of such terms and
conditions is necessary or advisable for legal or administrative reasons.
Appendix A constitutes part of this Award Agreement.

26. Imposition of Other Requirements. The Partnership reserves the right to
impose other requirements on the Participant’s participation in the Plan, on the
DRUs and on any Common Units acquired under the Plan, to the extent the
Partnership determines it is necessary or advisable for legal or administrative
reasons, and to require the Participant to sign any additional agreements or
undertakings that may be necessary to accomplish the foregoing.

27. Waiver. The Participant acknowledges that a waiver by the Partnership of
breach of any provision of this Award Agreement shall not operate or be
construed as a waiver of any other provision of this Award Agreement, or of any
subsequent breach by the Participant or any other participant.

[Signatures on next page (if applicable)]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Award Agreement.1

 

THE CARLYLE GROUP L.P. By:  

 

Name:  

  

 

1  If this Award Agreement is delivered to the Participant electronically, the
Participant’s electronic acceptance of the Award Agreement (pursuant to
instructions separately communicated to the Participant) shall constitute
acceptance of the Award Agreement and shall be binding on the Participant and
the Partnership in lieu of any required signatures to this Award Agreement.

 

10